Case 1:19-cv-00874-RBJ-MEH Document 195 Filed 07/07/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:19-cv-00874-RBJ-MEH

   WARNER BROS. RECORDS INC., et al.

                  Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.

                  Defendant.


                 NOTICE OF ENTRY OF APPEARANCE – J. HARDY EHLERS

          J. Hardy Ehlers of Covington & Burling LLP, who certifies that he is a member in good

   standing of the bar of the United States District Court for the District of Colorado, hereby enters

   his appearance on behalf of Plaintiffs in the above referenced matter.



          Respectfully submitted this 7th day of July, 2020.

                                              /s/ J. Hardy Ehlers
                                              Mitchell A. Kamin
                                              Neema T. Sahni
                                              Mark Y. Chen
                                              Nicholas M. Lampros
                                              J. Hardy Ehlers
                                              COVINGTON & BURLING LLP
                                              1999 Avenue of the Stars, Suite 3500
                                              Los Angeles, CA 90067-4643
                                              Telephone: (424) 332-4800
                                              mkamin@cov.com
                                              nsahni@cov.com
                                              mychen@cov.com
                                              nlampros@cov.com
                                              jehlers@cov.com

                                                1
Case 1:19-cv-00874-RBJ-MEH Document 195 Filed 07/07/20 USDC Colorado Page 2 of 3




                                   Jonathan M. Sperling
                                   William E. O’Neil
                                   COVINGTON & BURLING LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   New York, NY 10018-1405
                                   Telephone: (212) 841-1000
                                   jsperling@cov.com
                                   woneil@cov.com

                                   Megan O’Neill
                                   COVINGTON & BURLING LLP
                                   One City Center
                                   850 Tenth Street NW
                                   Washington, DC 20001-4956
                                   Telephone: (202) 662-6000
                                   moneill@cov.com

                                   Matthew J. Oppenheim
                                   Scott A. Zebrak
                                   Jeffrey M. Gould
                                   OPPENHEIM + ZEBRAK, LLP
                                   4530 Wisconsin Ave. NW, 5th Floor
                                   Washington, DC 20016
                                   Telephone: (202) 621-9027
                                   matt@oandzlaw.com
                                   scott@oandzlaw.com
                                   jeff@oandzlaw.com

                                   Janette L. Ferguson, Esq.
                                   Benjamin M. Leoni, Esq.
                                   LEWIS BESS WILLIAMS & WEESE, P.C.
                                   1801 California Street, Suite 3400
                                   Denver, CO 80202
                                   Telephone: (303) 861-2828
                                   Facsimile: (303) 861-4017
                                   jferguson@lewisbess.com
                                   bleoni@lewisbess.com


                                   Attorneys for Plaintiffs




                                     2
Case 1:19-cv-00874-RBJ-MEH Document 195 Filed 07/07/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 7th day of July, 2020, a true and correct copy of the foregoing

   was filed with the Clerk of the Court and served electronically on all parties via the CM/ECF

   system.



                                                        /s/ J. Hardy Ehlers
                                                        J. Hardy Ehlers




                                                3
